Citation Nr: 1825792	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-34 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral knee joint pain.

2.  Entitlement to service connection for bilateral elbow joint pain.

3.  Entitlement to service connection for bilateral feet joint pain.  

4.  Entitlement to service connection for bilateral shoulder joint pain. 

5.  Entitlement to service connection for bilateral ankle pain.

6.  Entitlement to service connection for back joint pain.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 


INTRODUCTION

The Veteran had active duty service from September 1995 to June 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran did not appear for a hearing scheduled in January 2018.  Accordingly, his hearing request is deemed withdrawn.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required of the claims for service connection.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran's service treatment records are not associated with the claims file.  In August 2012, the RO requested the service treatment records from the Records Management Center (RMC).  A September 2012 e-mail response indicates that the records were not located at the RMC; however the folder was flagged in the filing system in case the folder was located in the future.  On remand, the RO should submit another request to the RMC.  If the records are not located there, the RO should request them from the National Personnel Records Center (NPRC). 

The Veteran asserts that his disabilities are related to contaminated water at El Toro Marine Corps Air Station.  The Veteran's personnel records reflect that he was stationed at El Toro Marine Corps Air Station in 1996 and 1997.  He further asserts that his disabilities are related to anthrax vaccinations that he received during service.   

In support of his claims, the Veteran submitted an EPA bulletin regarding hazardous waste at El Toro Marine Corps Air Station.  The bulletin indicates that contaminated groundwater was identified at El Toro after an investigation in 1997.  Identified contaminants included volatile organic compounds (VOC), primarily trichlorethene (TCE).  The EPA indicated that drinking water sources were not contaminated.  

In an April 2014 statement, the Veteran stated that he drank contaminated water at El Toro.  He stated that he experienced flu-like symptoms and joint pain after receiving anthrax vaccinations.  

VA treatment records reflect current treatment of pain in the ankles and feet, shoulder pain, knee, and back pain.  A VA examination and etiology opinion is necessary to determine whether the claimed disabilities are related to service, including contaminated groundwater.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Records Management Center (RMC) to request the Veteran's service treatment records.   If the records are not located at the RMC, the RO should submit a request to the National Personnel Records Center (NPRC).  All efforts to obtain the records should be documented in the claims file.  

2.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the etiology of the claimed knee disabilities.  The claims file must be made available to, and reviewed by, the examiner.  The examination report should indicate that the claims file was reviewed.

(a)  All indicated tests should be performed and all findings should be reported in detail.  

(b) The examiner should diagnose all current disabilities of the knees. 

(c)  The examiner should provide an opinion as to whether a current knee disability, including knee pain, is at least as likely as not (50 percent or greater likelihood) related to service.

In answering this question, the examiner should discuss whether the Veteran's knee disability is related to exposure to contaminated water at El Toro Marine Corps Air Station or to the anthrax vaccine.  

(d)  The examiner should provide a complete rationale for the opinion, with references to the record.  If an opinion cannot be expressed without resort to speculation, the examiner should explain why this is the case.

3.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the etiology of the claimed elbow disabilities.  The claims file must be made available to, and reviewed by, the examiner.  The examination report should indicate that the claims file was reviewed.

(a)  All indicated tests should be performed and all findings should be reported in detail. 

(b)  The examiner should diagnose all current disabilities of the elbows. 

(c)  The examiner should provide an opinion as to whether a current elbow disability, including elbow pain, is at least as likely as not (50 percent or greater likelihood) related to service.

In answering this question, the examiner should discuss whether the Veteran's elbow disability is related to exposure to contaminated water at El Toro Marine Corps Air Station or to the anthrax vaccine.

(d)  The examiner should provide a complete rationale for the opinion, with references to the record.  If an opinion cannot be expressed without resort to speculation, the examiner should explain why this is the case.

4.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the etiology of the claimed bilateral feet disabilities.  The claims file must be made available to, and reviewed by, the examiner.  The examination report should indicate that the claims file was reviewed.

(a)  All indicated tests should be performed and all findings should be reported in detail. 

(b)  The examiner should diagnose all current disabilities of the feet. 

(c)  The examiner should provide an opinion as to whether a current foot disability, including foot pain, is at least as likely as not (50 percent or greater likelihood) related to service.

In answering this question, the examiner should address whether a foot disability is related to exposure to contaminated water at El Toro Marine Corps Air Station or to the anthrax vaccine.

(d)  The examiner should provide a complete rationale for the opinion, with references to the record.  If an opinion cannot be expressed without resort to speculation, the examiner should explain why this is the case.

5.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the etiology of the claimed shoulder disabilities.  The claims file must be made available to, and reviewed by, the examiner.  The examination report should indicate that the claims file was reviewed.

(a)  All indicated tests should be performed and all findings should be reported in detail. 

(b)  The examiner should diagnose all current disabilities of the shoulders. 

(c)  The examiner should provide an opinion as to whether a current shoulder disability, including shoulder pain, is at least as likely as not (50 percent or greater likelihood) related to service.

In answering this question, the examiner should address whether a shoulder disability is related to exposure to contaminated water at El Toro Marine Corps Air Station or to the anthrax vaccine.

(d)  The examiner should provide a complete rationale for the opinion, with references to the record.  If an opinion cannot be expressed without resort to speculation, the examiner should explain why this is the case.

6.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the etiology of the claimed ankle disabilities.  The claims file must be made available to, and reviewed by, the examiner.  The examination report should indicate that the claims file was reviewed.

(a)  All indicated tests should be performed and all findings should be reported in detail. 

(b)  The examiner should diagnose all current disabilities of the ankles. 

(c)  The examiner should provide an opinion as to whether a current ankle disability, including ankle pain, is at least as likely as not (50 percent or greater likelihood) related to service.

In answering this question, the examiner should address whether an ankle disability is related to exposure to contaminated water at El Toro Marine Corps Air Station or to the anthrax vaccine.

(d)  The examiner should provide a complete rationale for the opinion, with references to the record.  If an opinion cannot be expressed without resort to speculation, the examiner should explain why this is the case.

7.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the etiology of the claimed back disability.  The claims file must be made available to, and reviewed by, the examiner.  The examination report should indicate that the claims file was reviewed.

(a)  All indicated tests should be performed and all findings should be reported in detail. 

(b)  The examiner should diagnose any current back disability. 

(c)  The examiner should provide an opinion as to whether a current back disability, including back pain, is at least as likely as not related to service.

In answering this question, the examiner should address whether an ankle disability is related to exposure to contaminated water at El Toro Marine Corps Air Station or to the anthrax vaccine.

8.  Readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




